Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 17, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  133170(84)(85)                                                                                       Stephen J. Markman,
                                                                                                                      Justices




  CHATHAPURAM S. RAMANATHAN, 

          Plaintiff-Appellee, 

                                                                    SC: 133170     

  v                                                                 COA: 266238      

                                                                    Wayne CC: 98-810999-NO

  WAYNE STATE UNIVERSITY BOARD OF 

  GOVERNORS,

           Defendant-Appellant, 

  and 

  LEON CHESTANG, 

             Defendant.

  ______________________________________

         On order of the Chief Justice, motions for defendant-appellant and by plaintiff-
  appellee for extension of the time for filing their supplemental briefs are considered and
  they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 17, 2007                  _________________________________________
                                                                               Clerk